          Case 1:19-cr-00862-VEC Document 164 Filed 06/08/20 Page 1 of 2


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
 ------------------------------------------------------------   X      DOC #:
 UNITED STATES OF AMERICA                                       :      DATE FILED: 06/08/2020
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
 CHRISTOPHER NELSON,                                            :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Ms. Inga Parsons, counsel for Mr. Christopher Nelson, has filed a letter

indicating that her client seeks new counsel due to a breakdown in the attorney-client

relationship; and

        WHEREAS Mr. Nelson is currently detained at Westchester County Jail;

        IT IS HEREBY ORDERED that a Skype videoconference is scheduled for June 15,

2020, at 11:00 A.M. A link to appear by video will be emailed to counsel directly. If defense

counsel would like 15 minutes to confer with her client before the videoconference, counsel must

email the Court with her preferred phone number, no later than 5:00 P.M. on June 9, 2020.

        Counsel should adhere to the following rules and guidelines:

             1. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             2. To facilitate an orderly conference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             3. If there is a beep indicating that a new caller has joined while counsel is speaking,
                counsel should pause to allow the Court to ascertain the identity of the new
                participant and confirm that the court reporter has not been dropped from the call.
        Case 1:19-cr-00862-VEC Document 164 Filed 06/08/20 Page 2 of 2



      Members of the public may attend the conference via an audio-only line by calling 1-917-

933-2166, using the conference ID 513118125.



SO ORDERED.
                                                    _________________________________
Date: June 8, 2020                                        VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                           2 of 2
